Citation Nr: 0309956	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  97-19 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active military service from May 1943 to June 
1943, December 1943 to April 1947, February 1948 to July 
1950, and May 1952 to November 1968.  The appellant is the 
veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1997 rating determination of 
the St. Petersburg Department of Veterans Affairs (VA) 
Regional Office (RO) which determined that new and material 
evidence had not been submitted to reopen the claim of 
service connection for the cause of the veteran's death.  The 
veteran appealed that determination to the Board.  In a March 
1999 decision, the Board determined that new and material 
evidence had been submitted to reopen the claim of service 
connection for the cause of the veteran's death and remanded 
the case to the RO for the RO to obtain VA and private 
medical records; an explanatory statement from M.B. Hassan, 
M.D., F.A.A.E.M., of the Doctors Center in Jacksonville, 
Florida, regarding his opinion on the cause of the veteran's 
death; and for a VA opinion with regard to the cause of the 
veteran's death.  

In an October 2001 decision, the Board denied service 
connection for the cause of the veteran's death.  The 
appellant appealed the decision to the United States Court of 
Appeals for Veterans Claims ("the Court").  The Court vacated 
the Board's October 2001 decision and remanded the matter to 
the Board decision for additional development which is 
addressed below.


REMAND

As noted, the Court has remanded the issue of service 
connection for the cause of the veteran's death to the Board.  
It has been asserted that the RO did not fully comply with 
the Board's March 1999 remand decision.  Specifically, the RO 
was instructed to obtain various VA and private medical 
records.  A review of the claims file shows that the RO did 
in fact properly request the records.  VA responded that 
there were no available records.  The RO contacted seven 
private physicians/facilities.  Five of these 
physicians/facilities responded and one physician's letter 
was returned to VA.  However, no response was forthcoming 
from the Methodist Medical Center in Jacksonville, Florida.  
While the Board acknowledges that the RO attempted to get 
these records, the Board must also acknowledge the 
appellant's request that another attempt be made to obtain 
these records in accordance with Stegall v. West, 11 Vet. 
App. 268 (1998).  The appellant also asserts that although a 
VA opinion was obtained, the VA examiner did not review a 
letter received in August 2000 from Dr. Hassan, and that VA 
did not comply with the notification directives per the 
Veterans Claims Assistance Act (VCAA).  

In light of the foregoing, the Board has further action to be 
completed by the RO prior to adjudication by the Board.  

The RO should fully notify the appellant of VCAA and comply 
with the directives of VCAA.

The RO should make another attempt to obtain the veteran's 
medical records from the Methodist Medical Center in 
Jacksonville, Florida.  

The RO should contact Dr. Hassan.  Dr. Hassan should be asked 
to provide a supporting explanation for his conclusion that 
the veteran's ulcer and hiatal hernia medicine had a toxic 
affect on the veteran's kidneys and that prostatitis ascended 
to the kidney and caused renal failure.  

The RO should refer the claims file back to the VA physician 
who provided the March 2001 opinion, if possible.  If not, 
the claims file should be referred to another VA physician.  
In light of all of the evidence of record, to include all 
statements made by Dr. Hassan, the physician should render an 
opinion as to whether it is as likely as not that the 
veteran's service-connected duodenal ulcer, hiatal hernia and 
prostatitis caused or aggravated the cause of death, or 
contributed materially and substantially to cause death, to 
include whether the service connected disabilities resulted 
in debilitating effects and general impairment of health to 
an extent that would render a person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  If the physician is not in agreement with Dr. 
Hassan, the physician should offer a detailed explanation as 
to his or her reasons.  A complete rational for any opinion 
expressed should be included.  

The claim is remanded for the following actions:

1.  The RO should fully notify the 
appellant of VCAA and comply with the 
directives of VCAA.  The appellant is 
informed that if there is evidence 
supporting the issue on appeal, she must 
submit that evidence to the RO.

2.  The RO should request copies of all 
clinical records of the veteran which are 
not already in the claims file, from the 
Methodist Medical Center in Jacksonville, 
Florida.  These records should be 
associated with the claims file.  

3.  The RO should contact Dr. Hassan.  
Dr. Hassan should be asked to provide a 
supporting explanation for his conclusion 
that the veteran's ulcer and hiatal 
hernia medicine had a toxic affect on the 
veteran's kidneys and that prostatitis 
ascended to the kidney and caused renal 
failure.  Any opinion furnished by Dr. 
Hassan should be associated with the 
claims file.  

4.  The RO should refer the claim file 
back to the VA physician who provided the 
March 2001 opinion, if possible.  If not, 
the claims file should be referred to 
another VA physician.  In light of all of 
the evidence of record, to include all 
statements made by Dr. Hassan, the 
physician should render an opinion as to 
whether it is as likely as not that the 
veteran's service-connected duodenal 
ulcer, hiatal hernia and prostatitis 
caused or aggravated the cause of death, 
or contributed materially and 
substantially to cause death, to include 
whether the service connected 
disabilities resulted in debilitating 
effects and general impairment of health 
to an extent that would render a person 
materially less capable of resisting the 
effects of other disease or injury 
primarily causing death.  If the 
physician is not in agreement with Dr. 
Hassan, the physician should offer a 
detailed explanation as to his or her 
reasons.  A complete rational for any 
opinion expressed should be included.  

5.  If upon completion of the requested 
actions, the claim remains denied, the 
case should be returned after compliance 
with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


